DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/07/2021.
Applicant’s election without traverse of Group I, Species B in the reply filed on 12/07/2021 is acknowledged.
Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 ends in a comma.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the recitation “to provide a heat exchanger within the duct” is unclear.  It is unclear if the spirally intertwined flow paths, which form the previously recited “heat exchange structure” also provide a “heat exchanger” which is separate therefrom, or if this “heat exchanger” is the same as the “heat exchange structure.”  There is no additional “heat exchanger” in the instant specification, and thus the disclosure does not correspond to the claims (see MPEP 2173.03).
Regarding claim 7, the recitation “a bend in a first direction” is unclear, as “one or more bends” are previously recited.
	Regarding claim 8, the recitations “a bend” is unclear, as “one or more bends” are previously recited.  It is unclear if these are the same bends, or different bends.
	Regarding claim 9, the recitations “a bend” is unclear, as “one or more bends” are previously recited.  It is unclear if this is the same bend, or a different bend.
	Regarding claim 9, the recitation “a thickness direction of the spiral wall is varied to maintain a uniform cross-sectional flow area in each of the spiral channels through all the helical turns around a bend” is unclear.  It is unclear how a “direction” can be varied, or how a “direction” can be varied in order to maintain a uniform flow area.
	Regarding claim 14, the recitations following “optionally” are unclear, as it is unclear if they are required.
Regarding claim 15, the recitations following “optionally” are unclear, as it is unclear if they are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 12-15 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Cluesserath (US20110104350). 
Regarding claim Cluesserath discloses a duct (Fig. 1-2) comprising: an inlet (2,I); an outlet (2,E); a shell (6) having a tubular form extending between the inlet and the outlet; a first flow path (2) within the shell for conveying a first flow between the inlet and the outlet; and a heat exchange structure, wherein the heat exchange structure comprises: an intake port (1, I) provided in the shell; an output port (1, E) provided in the shell; and a second flow path (1) within the shell for conveying a second flow between the intake port and the output port, wherein the second flow path is spirally intertwined (helical/spiral ¶[0029] & ¶[0032]) with the first flow path for a section of the duct to provide a heat exchanger within the duct.

Regarding claim 3, Cluesserath discloses the limitations of claim 1, and Cluesserath further discloses the spiral wall extends radially from an outer surface of a spine (5) to an inner surface of the shell (inner surface of 6).
Regarding claim 4, Cluesserath discloses the limitations of claim 2, and Cluesserath further discloses the spiral wall (wall of 1; Fig. 1-2) has a first surface (outer surface of 1) in contact with the first flow path and a second surface (inner surface of 1) in contact with the second flow path.
Regarding claim 12, Cluesserath discloses the limitations of claim 1, and Cluesserath further discloses the duct comprises: a first section downstream of the inlet in which the shell defines a first portion (see top portion of duct with channel 2, prior to entry of channel 1) of the first flow path where the second flow path is absent; a second section (section in which 1 and 2 are spirally intertwined) downstream of the first section and positioned between the output port (1, E) and the intake port (1, I) comprising the heat exchanger where the first flow path and the second flow path are present and spirally intertwined; and a third section (see bottom portion of duct with channel 2, after exit  of channel 1) downstream of the heat exchanger and leading to the outlet where the shell defines a second portion of the first flow path where the second flow path is absent.
Regarding claim 13, Cluesserath discloses the limitations of claim 1, and Cluesserath further discloses the intake port and the output port are provided with necks (see transition 
Regarding claim 14, Cluesserath discloses the limitations of claim 1, and Cluesserath further discloses the heat exchanger comprises a spine (6) formed by inner portions of the first flow path and the second flow path that extends in a longitudinal direction of the duct.
Regarding claim 15, Cluesserath discloses the limitations of claim 1, and Cluesserath further discloses the duct (Fig. 1-2), including the heat exchanger provided by the spirally intertwined first flow path and second flow path, has been formed by an additive manufacturing process, and optionally wherein the additive manufacturing process is a laser bed fabrication process.  The recitation "formed by an additive manufacturing process” is considered to be a product by process limitation.  MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes."   In this instance, the product taught by Cluesserath is the same as or makes the product claimed obvious, meeting the limitation of the claim.
Claim(s) 1-4 and 14-15 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kolb (US20150300745).
Regarding claim 1, Kolb discloses a duct (Fig. 1-2) comprising: an inlet (40) an outlet (42); a shell (10) having a tubular form extending between the inlet and the outlet; a first flow path 
Regarding claim 2, Kolb discloses the limitations of claim 1, and Kolb further discloses the first flow path (41) and the second flow path (51) comprise intertwined spiral channels that are formed by a spiral wall (120/130) arranged within the shell.
Regarding claim 3, Kolb discloses the limitations of claim 1, and Kolb further discloses the spiral wall extends radially from an outer surface of a spine (110) to an inner surface of the shell (inner surface of 10).
Regarding claim 4, Kolb discloses the limitations of claim 2, and Kolb further discloses the spiral wall (120/130) has a first surface (see surface of 120/130 in contact with 41; Fig. 4A) in contact with the first flow path and a second surface(see surface of 120/130 in contact with 51; Fig. 4A)  in contact with the second flow path.
Regarding claim 14, Kolb discloses the limitations of claim 1, and Kolb further discloses the heat exchanger comprises a spine (110) formed by inner portions of the first flow path and the second flow path that extends in a longitudinal direction of the duct.
Regarding claim 15, Kolb discloses the limitations of claim 1, and Kolb further discloses the duct (Fig. 1-2), including the heat exchanger provided by the spirally intertwined first flow path and second flow path, has been formed by an additive manufacturing process, and .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolb (US20150300745).
Regarding claims 5-6, Kolb teaches the limitations of claim 2, and is silent to the spiral wall provides a double helix structure within the shell for the spiral channels with a pitch angle of less than 20 degrees, or the pitch angle of less than 10 degrees, however, teaches wherein the pitch and diameter may be adjusted in order to provide the desired flow path length 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kolb to provide a pitch angle less than 20 or 10, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05(II)
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cluesserath (US20110104350) or Kolb (US20150300745) in view of Kim (US20130133855). 
Regarding claim 7, Cluesserath/Kolb teaches the limitations of claim 2, and Cluesserath/Kolb does not teach the shell comprises one or more bends between the inlet and the outlet, wherein the shell comprises a bend in a first direction and a bend in a second direction which is different to the first direction to provide a duct with an S-shaped shell.
Kim teaches the shell comprises one or more bends (see bends in 110; Fig. 2) between the inlet and the outlet, wherein the shell comprises a bend in a first direction and a bend in a second direction which is different to the first direction to provide a duct with an S-shaped shell (see shaped thereof).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Cluesserath/Kolb to provide the heat exchanger as having bends forming an S-shape as taught by Kim, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E). 
Conclusion
: 
Schibbye (US2449822)
Wang (US20080190593)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/             Primary Examiner, Art Unit 3763